Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/04/2019, 05/13/2020 and 09/02/2020 are being considered by the examiner.
Drawings
The drawing submitted on 01/04/2019 is being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/16/2021 has been entered.
Response to Amendment
Claims 1-17, 19, and 21-22 are currently pending in the application and among them claims 1, 12 and 19 are independent claims. Claims 17 has been cancelled and claims 21-22 are added as new. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17, 19 and 21-22 have been considered but are moot in view of new ground of rejection.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 8-10, 12, 17, 19, and 21, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hassan et al.(US 2018/0296092 A1).

Regarding Claims 1, 12, and 19, Hassan et al. teach: A natural language processing system for analyzing speech, the system comprising: a computer processing device configured to receive recorded speech of a person, wherein the computer processing device ([0007] Embodiments of the present invention provide a system and method for monitoring and determining a medical condition of a user, via a communication device of the user. A system and a method according to some embodiments, may comprise a memory and a processor, the processor may be configured to: receive an audio signal related to a user's speech; and determine a progress of a disease of the user based on comparing the audio signal to a reference audio signal. According to some embodiments, the memory and processor may be included in a mobile communication device operated by the user, such as, for example, a laptop, a computer, a tablet, a kiosk, a smart phone, a telephone, a smart watch, a wearable device and a medical device. [0035] As shown, storage system 130 may constructs a baseline speech model of the person, the baseline speech model (a baseline profile) of the person comprising a property of speech based on a personal attribute (a specific set of values for a predefined set of parameters as derived or determined based on speech of a user) of the person ([0068] In some embodiments, e.g., in order to create a baseline profile, analysis unit 211 may instruct a user to read text and further provide guidance, e.g., request the user to read slower or faster, louder or software and the like, analysis unit 211 may record user's speech and guide the user as described until a clear, good quality audio signal of the user's speech is captured. [0074] A speech profile (e.g., user speech profile 131) may include a specific set of values for a predefined set of parameters as derived or determined based on speech of a user. A speech profile (e.g., user speech profile 131) may be created based on normal speech of the user, e.g., when the state of a disease and/or the medical condition of the user is known, and, accordingly, user speech profile 131 may represent the user and may be used in order to assess or determine the state or progress of a disease of the user described herein. A speech characteristics vector may be, or may include values or representations of speech, audio or acoustics parameters, e.g., as described with respect to user speech profile 131. [0094] In some embodiments, thresholds may be dynamically modified based on various inputs, aspects or considerations. For example, thresholds may be modified based on user associated parameters (such as location, medical history, recent hospitalizations, etc.) weather parameters (temperature, humidity, etc.), and the like. According to some embodiments, the threshold of each patient or user may be personalized based on anomaly detection.[0073] As shown by block 330, speech may be analyzed, and, as shown by block 335, speech sound patterns, a profile and/or a speech characteristics vector may be produced, generated or created based on analysis of user speech. For example, a profile or a speech characteristics vector may include values or representations of speech, audio or acoustics parameters, e.g., values or representations of an amplitude or power, an energy level, a frequency, a maximum and minimum pitch, a length of pauses, energy differences over frequency bands and the like.), ranking portions of the baseline speech model using confidence (thresholds and criteria included in a ranking data) intervals ([0035] As shown, storage system 130 may include a user speech profile 131, recorded speech (or recorded audio signals) 132 and ranking data 133. [0047] In some embodiments, a ranking scale or platform may be used in order to rank, score, or otherwise quantify a severity of a disease. For example, analysis unit 211 and/or analysis unit 251 may rank or score a state of a disease (or otherwise determine a severity of the disease) based on rules, thresholds and criteria included in a ranking data 132 as described. [0048] Determining a medical condition, e.g., identifying or determining a presence, state or progress of a disease of a user, may include or may be based on a score or rank that may be associated with, attributed to, or calculated for, a presence, state or progress of a disease of a user. [0050] A score or rank, e.g., a severity score may be calculated, e.g., based on comparing recorded speech 132 to user speech profile 131 (e.g., based on rules or thresholds in ranking data 133 as described) a severity score may be calculated. For example, a first severity score may be calculated if one speech characteristics value is above or below a threshold, a second, higher severity score may be determined if two speech characteristics are above or below a respective two thresholds and so on. ); compares current recorded speech of the person to the baseline speech model of the person to determine a deviation of the property of speech therebetween, and determines if the deviation of the property of speech meets a threshold of the property of speech that is defined for a disorder (progress of a disease) ([0092] As shown by block 420, a recording of the user's speech may be obtained. For example, after a reference audio signal (or a baseline as described herein) is created, an embodiment may record the user when he or she speaks. As shown by block 425, a progress of a disease may be determined based on comparing the recording of the user's speech to the reference audio signal. For example, analysis unit 211 may compare a new or recent recording of speech of a user to a reference audio signal (e.g., included in user speech profile 131) and determine a presence, state or progress of a disease based on differences found between the newly or recently recorded speech and a reference audio signal, a baseline or a profile of the user as described. As shown, a breach of a threshold may be identified (also referred to as anomaly detection or outlier detection). For example, a breach of one or more thresholds related to variations or differences of speech, sound or audio characteristics, may be determined or identified by comparing the characteristics in a recorded speech to the characteristics in a profile (e.g., user speech profile 131) and/or to the characteristics in a baseline or in a reference audio signal, e.g., by analysis unit 211 as described.).

Regarding Claim 4, Hassan et al. teach: The system of claim 1, wherein the personal attribute of the person comprises age(demographic data inherently include age), population (demographic data inherently include population), demographics(demographic data), dialect(demographic data inherently include ethnicity, spoken language), an existing illness (a presence, state or progress of a disease or current medical data, allergies, chronic and medical treatment or patient data),  injury (recent hospitalization or medical history or medical condition or current medical data, allergies, chronic and medical treatment ), disorder (medical condition or a presence, state or progress of a disease or patient data) and speech impediment (length of pause in the speech), and natural progression of voice that is due to any of the aforementioned personal attributes  ([0015] According to some embodiments, the threshold may be defined based on at least one user associated parameter, such as, for example, at least one user associated parameter selected from a group consisting: a location of the user, activity level of the user, medical history of the user, and recent hospitalization information of the user.  [0048] Determining a medical condition, e.g., identifying or determining a presence, state or progress of a disease of a user, may include or may be based on a score or rank that may be associated with, attributed to, or calculated for, a presence, state or progress of a disease of a user. 0051] In some embodiments, based on comparing a speech characteristics vector of a user to a reference speech characteristics vector or to a user speech profile, a severity or score may be determined for, or associated with, a medical condition of the user. [0053] Any rule may be included, e.g., in ranking data 133, such that any data or information included in patient data 254 may be taken into account when calculating a score, severity, trend, improvement, deterioration or other aspects of a uses medical condition as described herein.  [0054] A set of thresholds, rules and/or criteria, e.g., included in ranking 133 may be used in order to determine a medical condition, e.g., in order to determine a state, progress or presence of a disease or a trend and/or an improvement or deterioration of a medical condition. For example, ranking data 133 may indicated that, if the length of pauses between words as determined or calculated based on recorded speech 132 is greater than the length of pauses as included or indicated in user speech profile 131 by more than 6 or by more than 20% than a deterioration or worsening of a disease is identified.  [0055] Any rule, criterion or threshold may be included in ranking data 133. Thresholds, rules and/or criteria in ranking data 133 may be based on any information related to a user. For example, a first set of thresholds, rules and/or criteria may be used for a child, a second set of thresholds, rules and/or criteria may be used for an adult, a third set may be used for an elderly female and so on. Thresholds, rules and/or criteria in ranking data 133 may be automatically and/or dynamically modified. [0057] A database (e.g., in storage system 253 as described herein) may include personal medical file of a user, medical history, current medical data, allergies, chronic and medical treatment, e.g., patient data 254 described herein may include any medical and/or demographic data of a patient.).

Regarding Claims 8 and 17, Hassan et al. teach: The system of claim 1, wherein the computer processing device that determines that the deviation of the property of speech meets the threshold of the property of speech that is defined for the disorder (See rejection of claim 1), further determines a communication directly related to the disorder, and the communication directly related to the disorder comprises an interactive exercise that elicits additional recorded speech from the person to provide speech therapy to the person ([0034] For example, embodiments of the invention enable automated, non-invasive characterization of LD, CHF and CKD severity, monitoring of LD, CHF and CKD status over time, and early recognition of a LD, CHF and CKD `flare-up` for prompt institution of therapy where the characterization, monitoring and/or recognition are performed without requiring the patient to perform a specific activity. [0044] As described, a system may record user speech sounds and define or create a personalized speech pattern or profile of the user. [0045] An embodiment may provide an alert and feedback regarding a patient's condition and/or any development or progress in his physical and medical status to one or more of: the user, a physician, a healthcare systems and/or any medical staff or institute connected to the system. An embodiment may record patient's (or user's) speech sounds on different time intervals, e.g., periodically or whenever a device is used, e.g., for a telephone conversation. [0046] An embodiment may analyze speech sound patterns with respect to a profile, e.g., an embodiment may compare speech sound patterns of a patient to speech sound patterns obtained when the patient is in a reference, healthy state, accordingly, an embodiment may determine, identify and indicate a medical status of the patient. [0068] For example, if analysis unit 211 determines that user's speech has not be obtained or captured for more than a predefined period of time (e.g., one day) then analysis unit 211 may prompt the user to speak and may record user's speech as described. In some embodiments, e.g., in order to create a baseline profile, analysis unit 211 may instruct a user to read text and further provide guidance, e.g., request the user to read slower or faster, louder or softer and the like, analysis unit 211 may record user's speech and guide the user as described until a clear, good quality audio signal of the user's speech is captured.).

Regarding Claim 9, Hassan et al. teach:  The system of claim 8, wherein the disorder for which the speech therapy is provided to the person comprises one or more of: a speech impediment comprising stuttering, and a neurological disorder or brain-related disorder comprising one or more of stroke, Alzheimer's disease, Parkinson's disease and dementia( [0044] As described, the present invention enables a home tele-monitoring system based on an algorithm designed to diagnose and/or monitor diseases such as LD, CHF, CKD and/or other diseases that affect speech such as depression, neurological diseases, psychiatric diseases and the like. As described, a system may record user speech sounds and define or create a personalized speech pattern or profile of the user.).

Regarding Claim 10, Hassan et al. teach:  The system of claim 1, wherein the computer processing device that determines that the deviation of the property of speech meets the threshold of the property of speech that is defined for the disorder (See rejection of claim 1), further determines a communication directly related to the disorder, and the communication directly related to the disorder comprises the diagnosis of a neurological disorder, brain-related illness or brain-related injury of the person ([0044] As described, the present invention enables a home tele-monitoring system based on an algorithm designed to diagnose and/or monitor diseases such as LD, CHF, CKD and/or other diseases that affect speech such as depression, neurological diseases, psychiatric diseases and the like. As described, a system may record user speech sounds and define or create a personalized speech pattern or profile of the user. [0045] An embodiment may provide an alert and feedback regarding a patient's condition and/or any development or progress in his physical and medical status to one or more of: the user, a physician, a healthcare systems and/or any medical staff or institute connected to the system.).

Regarding Claim 21, Hassan et al. teach: The system of claim 1, wherein ranking the portions of the baseline speech model using the confidence intervals is performed by a classifier (See rejection of claim 1 and [0075] As shown by block 340, a vector or other data produced as described (e.g., with reference to block 335) may be classified according to a predefined ranking or classification definition, algorithm or any rule, threshold or criterion. For example, ranking or classification definition may be, or may include a threshold for a minimal pitch, e.g., a decrease of more than 20% of a maximal observed pitch indicates a deterioration that requires alarming the user and/or a physician. Another rule, threshold or criterion may be related to pauses, e.g., analysis unit 211 may compare an average pause between spoken words, as determined based on a recently captured speech of the user to the average pause between spoken words as included in user speech profile 131 and, if the current or recent average pause is 0.8 or less of the average pause in user speech profile 131 then analysis unit 211 may perform at least one action. ).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3, 13, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hassan et al.(US 2018/0296092 A1).
Regarding Claims 2, and 13 Hassan et al. teach: The system of claim 1, wherein the computer processing device further stores the recorded speech of the person and the baseline speech model of the person ([0067] For example, user speech profile 131 (or recorded speech 132) may include a recording of the user's audio signals or speech and, accordingly, by comparing input from a microphone to user speech profile 131 and/or recorded speech 132, analysis unit 211 may determine whether or not a specific user is speaking. For example, in some embodiments, each time a user is speaking, analysis unit 211 may identify or determine that the user is speaking as described and, if it is determined that the user is speaking, analysis unit 211 may record the user's speech. [0068] In some embodiments, e.g., in order to create a baseline profile, analysis unit 211 may instruct a user to read text and further provide guidance, e.g., request the user to read slower or faster, louder or software and the like, analysis unit 211 may record user's speech and guide the user as described until a clear, good quality audio signal of the user's speech is captured. As shown by block 320, user speech may be recorded, e.g., audio signals picked up by a microphone of UCD 210 may be stored in storage system 130 as shown by recorded speech 132. [0092] As shown by block 420, a recording of the user's speech may be obtained. For example, after a reference audio signal (or a baseline as described herein) is created, an embodiment may record the user when he or she speaks.)
Hassan et al. however do not teach: stores the recorded speech using blockchain technology.
However it is a design choice since storing user recorded speech is not limited to blockchain technology only and variation of Blockchain technology use in either same field or a different one based on design incentives or other market forces/market place incentives, such as in Bae (US 2019/0295078 A1) [0003] After Bitcoin based on blockchain was disclosed in 2009, the blockchain has been applied to various fields such as a platform providing service for smart contracts, cloud storage services, and blockchain computing services, as well as a cryptocurrency system such as Bitcoin.). In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Therefore it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Hassan et al. to include blockchain technology to store user  recorded speech an obvious matter of design choice. 

Regarding Claim 3 Hassan et al. teach: The system of claim 2, wherein the computer processing device further stores an electronically accessible audio version of the baseline speech model of the person by using the blockchain technology (See the rejection of claim 2).


Regarding Claim 22, Hassan et al. teach: using good quality audio signal of the persons speech to create the baseline speech model is of the recorded speech of the person in advance of the current recorded speech ([0068] In some embodiments, e.g., in order to create a baseline profile, analysis unit 211 may instruct a user to read text and further provide guidance, e.g., request the user to read slower or faster, louder or software and the like, analysis unit 211 may record user's speech and guide the user as described until a clear, good quality audio signal of the user's speech is captured. [0077] In some embodiments, as shown in block 347, if, based on comparing a sound characteristics vector representing a current condition of a user to a user speech profile 131 analysis unit 211 determines or identifies a deviation of one or more characteristics is above a threshold (e.g. severe change) then analysis unit 211 may go into active mode and prompt the user to speak, e.g., while sitting up straight or lying down, may capture user's speech as described, create (or recreate) a speech characteristics vector and verify that conditions for alarm indeed exist by comparing the newly created speech characteristics vector to the user's speech profile (or to a reference speech characteristics vector), and may recheck the deviation of the one or more characteristics and if such deviation is severe (as indicated in block 348) issue an alarm. [0092] As shown by block 420, a recording of the user's speech may be obtained. For example, after a reference audio signal (or a baseline as described herein) is created, an embodiment may record the user when he or she speaks. As shown by block 425, a progress of a disease may be determined based on comparing the recording of the user's speech to the reference audio signal.)
Hassan et al. do not specifically teach: based on a threshold not being met for a confidence interval of a portion of the baseline speech model, a classifier is configured to classify the portion of the baseline speech model as being unusable until the confidence interval of the portion improves.
However to create an accepted/usable quality of speech model through machine training/learning iteration (until improve) of acceptable/usable or unacceptable or unusable speech training data is very well-known in the art.
Such as Feinstein et al. teach, in the field of speech recognition using a speech model, through retraining a speech model to generate a target language model utilizing a resultant training data set by suitable natural language processing technique to identify a successful or unsuccessful recognition of an utterance from a voice sample containing one or more spoken words and/or to identify a feature related to the identified utterance. Based at least in part on the determined success scores and/or the feedback from the user, the language processing engine may include or exclude the language data corresponding to the utterance from subsequent training data utilized to retrain the language model over time. ([0001] Conventionally, a language recognition model may be utilized to process an utterance (e.g., a voice sample) of the user and identify the feature to be executed. Language recognition models are conventionally trained to utilize utterances in a particular language. The training of these types of models can include extensive human labor to generate training data for potential utterances as well as to associate these utterances with corresponding attributes (e.g., the feature to be executed). [0021] The language processing engine may analyze the device data (utilizing predetermined success criteria associated with the feature) to determine instances in which the utterance was misunderstood and/or the feature associated with the utterance appears to be incorrect. These instances may be determined based at least in part on success scores calculated by the language processing engine to quantify the success of recognizing the utterance correctly, and/or executing the correct feature as appropriate. In some embodiments, the language processing engine may illicit feedback from the user regarding the utterance and/or the feature executed. Based at least in part on the determined success scores and/or the feedback from the user, the language processing engine may include or exclude the language data corresponding to the utterance from subsequent training data utilized to retrain the language model over time. [0034] Returning to FIG. 2, the language processing engine 102 may be configured to filter at least some of the machine-annotated language data from a potential training data set based at least in part on predetermined success criteria. In at least one embodiment, predetermined success criteria may be maintained. The success criteria may correspond to a particular feature, a particular device, a particular user, and the like. Utilizing the success criteria defined, the language processing engine 102 may identify that the interpretation of the utterance was successful/unsuccessful (e.g., that the utterance was recognized correctly and/or that the correct feature was executed in response to the utterance) and/or that the interpretation of the utterance was to some degree successful and/or unsuccessful. For example, a score may be provided (e.g., based at least in part on device data and one or more success criteria) that indicates a confidence (e.g., 90'% confident) that the interpretation of the utterance was successful (e.g., that the utterance was recognized correctly and/or that the correct feature was executed in response to the utterance). The language processing engine 102 may be configured to discard machine-annotated language data of the reference language if the success score does not meet a threshold value and/or the utterance was indicated as being unsuccessful.).
Further “based on a threshold not being met for a confidence interval of a portion of the baseline speech model, a classifier is configured to classify the portion of the baseline speech model as being unusable until the confidence interval of the portion improves”  is a design choice and vary based on application of an invention i.e. Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces/market place incentives if the variations are predictable to one of ordinary skill in the art. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").
Therefore it would have been obvious to one ordinary skill in the art before the effective filling date of the invention was made for Hassan et al. to create a user baseline profile using the technique of “based on a threshold not being met for a confidence interval of a portion of the baseline speech model, a classifier is configured to classify the portion of the baseline speech model as being unusable until the confidence interval of the portion improves” is an obvious matter of design choice.

Claims 5-7,  and 14-16  are rejected under 35 U.S.C. 103 as being unpatentable over Hassan et al. in view of Quatieri et al, (US 2017/0053665  A1).
Regarding Claims 5 and 14, Hassan et al. do not teach: The system of claim 1, wherein the computer processing device constructs the baseline speech model of the person by using machine learning and cognitive computing techniques with which the property of speech is extracted and quantified from a speech recording.
Quatieri  et al. teach: wherein the computer processing device constructs the baseline speech model of the person by using machine learning and cognitive computing techniques with which the property of speech is extracted and quantified from a speech recording([0026] One embodiment of the present invention is illustrated in FIG. 2. To collect speech-related data, a protocol is established at 201. The protocol is tuned to cognitive and motor articulatory and laryngeal declines of interest. It may be based on free speech or any one of many known protocols including reading passages such as the Rainbow passage [29], the Caterpillar passage [28], the Grandfather passage [30, 31] or the North Wind [32] passage. Using the protocol, data is collected at 203 from many subjects including those with disorders of interest. Example disorders include Parkinson's disease, depression, ALS, TBI, Alzheimer's, autism and schizophrenia. From the collected data, features of the speech are extracted and used as auditory targets. For example, to use the standard DIVA model, three formant frequencies and the fundamental frequency are extracted. In an alternative, using a vocal source model, fundamental frequency only is extracted. Many other speech features for comparison, such as phoneme-based durations, vocal source aspiration, voice/unvoiced states, and respiratory modulation, can also be used as DIVA targets. The extracted data is applied to a neurophysiological computational model that performs an inverse operation to go from speech features to internal model parameters 207. The model may, for example, be DIVA model. Data developed in the model 207 results in a higher dimensional representation than the data directly extracted from the speech. That data may be converted to yet higher dimensions through a relational features process 209 which may, for example, be based on correlation or coherence or other statistical or deterministic transformations. Either the data directly from the neurophysiological computational model or the relational features output, or both together are stored in a library 211 using any of the various pattern matching models such as the Gaussian Mixture Model (GMM), Support Vector Machines (SVM) or Deep Neural Network (DNN) at 211 [33]. [0027] In subsequent use of the system to analyze a specific individual, data is collected at 203 using the same protocol 201 to extract the target data at 205 to be applied to the neural computational model 207. The data derived from that model is similarly converted at 209 if the library at 211 is based on such converted data. The data of the test individual is then compared to the stored data for individuals of known disorders according to the appropriate model at 211 to obtain a prediction of a disorder for the individual at 213.  [0032] The DIVA model takes as inputs speech formants (vocal tract resonances) [1][2] and the fundamental frequency (pitch) of a speech utterance. Then, through an iterative learning process, the model computes a set of parameters that correspond to different aspects of the speech production process including articulatory commands and auditory and somatosensory feedback errors. We hypothesize that with a neurological, traumatic, or cognitive-stress condition, speech changes from impairments along the speech production (or modulating) pathway. Therefore, when the model is trained on speech from a condition, the internal variables will reflect the type and/or severity of the disorder.).
Therefore it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Hassan et al. to include the teaching of Qauatieri et al. above in order to assess a disorder of a person, through extracting speech features from a speech related signal of the person which is then compared with extracted features of a speech model (neurophysiological computational model or DIVA model) stored in a library.  

Regarding Claims 6 and 15: The system of claim 5, wherein: the speech recording comprises recorded speech of an individual person having a common personal attribute with the person, and the property of speech based on the personal attribute of the person within the baseline speech model of the person is defined from the analyzed recorded speech of the individual person having the common personal attribute with the person (See rejection of Claim 5, specifically Qauatieri et al.  [0027] In subsequent use of the system to analyze a specific individual, data is collected at 203 using the same protocol 201 to extract the target data at 205 to be applied to the neural computational model 207. The data derived from that model is similarly converted at 209 if the library at 211 is based on such converted data. The data of the test individual is then compared to the stored data for individuals of known disorders according to the appropriate model at 211 to obtain a prediction of a disorder for the individual at 213. The output from 213 may include a probability that the individual suffers the disorder and/or a prediction of the severity of the disorder. [0042] In a conventional system, speech features would be extracted directly from the measured data 307 for subjects of known disorder to collect data for a prediction library. Then, like data would be extracted for an individual being assessed and that data would be compared to the library.).

Regarding Claims 7 and 16, Hassan et al. teach: The system of claim 5, wherein: the speech recording comprises a plurality of recorded speeches of the person that are taken over a period of time; and the property of speech based on the personal attribute of the person within the baseline speech model of the person is defined from the analyzed plurality of recorded speeches of the person ([0044] As described, a system may record user speech sounds and define or create a personalized speech pattern or profile of the user. [0045] An embodiment may record patient's (or user's) speech sounds on different time intervals, e.g., periodically or whenever a device is used, e.g., for a telephone conversation. [0046] An embodiment may analyze speech sound patterns with respect to a profile, e.g., an embodiment may compare speech sound patterns of a patient to speech sound patterns obtained when the patient is in a reference, healthy state, accordingly, an embodiment may determine, identify and indicate a medical status of the patient.).

Claim  11 is rejected under 35 U.S.C. 103 as being unpatentable over Hassan et al.(US 2018/0296092 A1) in view of Gordon et al.(US 205/0351680 A1) further in view of KIM et al.(US 2018/0322961 A1). 
Regarding Claim 11, Hassan et al. teach:   the property of speech comprising cadence (frequency), tone (energy level), speed (pitch), periodicity ( length of pauses) and volume (amplitude or power) ([0073] As shown by block 330, speech may be analyzed, and, as shown by block 335, speech sound patterns, a profile and/or a speech characteristics vector may be produced, generated or created based on analysis of user speech. For example, a profile or a speech characteristics vector may include values or representations of speech, audio or acoustics parameters, e.g., values or representations of an amplitude or power, an energy level, a frequency, a maximum and minimum pitch, a length of pauses, energy differences over frequency bands and the like.).
Hassan et al. do not teach: the property of speech further comprises word content, word complexity, semantic structure, sound produced during speech and coherency.
Gordon et al. teach: the property of speech further comprises semantic structure, sound produced during speech and coherency ([0033] In one embodiment, sensor(s) 208 are speech content analyzers. In this embodiment, the sensor(s) 208 includes a speech-to-text converter, which then examines the text for certain features. These features may include the construction of graphs representing structural elements of speech based on a number of alternatives, such as syntactic value (article, noun, verb, adjective, etc.), or lexical root (run/ran/running) for the nodes of the graph, and text proximity for the edges of the graph. Graph features such as link degree, clustering, loop density, centrality, etc., representing speech topological structure are also therefore included. Similarly, semantic vectors may be extracted from the text as features, using systems such as that provided by a Latent Semantic Analysis, WordNet, etc. These methods allow the computation of a distance between words and specific concepts (e.g. introspection, anxiety, depression), such that the text can be transformed into features representing a field of distances to a concept, a field of fields of distances to the entire lexicon, or a field of distances to other texts including books, essays, chapters and textbooks. The syntactic and semantic features may then be combined either as a "bag of features" or as integrated fields, such as the Potts model. Similarly, locally embedded graphs may be constructed, so that a trajectory in a high-dimensional feature space is computed for each text. This trajectory is used as a measure of coherence of the speech, as well as a measure of distance between speech trajectories using methods such as Dynamic Time Warping.).
Therefore it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Hassan et al. to include the teaching of Gordon et al. above in order to measure coherence of speech.
Gordon et al. however do not specifically teach: the property of speech further comprises word content, word complexity.
Kim et al. teach: the property of speech further comprises word content, word complexity ([0062] FIG. 2 is an example system 200 for processing speech data with a mathematical model to perform a medical diagnosis. In processing the speech data, features may be computed from the speech data, and then the features may be processed by the mathematical model. Any appropriate type of features may be used. [0064] The features may include language features where language features are computed using the results of a speech recognition. For example, language features may include a speaking rate (e.g., the number of vowels or syllables per second), a number of pause fillers (e.g., "ums" and "ahs"), the difficulty of words (e.g., less common words), or the parts of speech of words following pause fillers.). 
Therefore it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Hassan et al. in view of Gordon et al. to include the teaching of Kim et al. above in order to processing speech data with a mathematical model to perform a medical diagnosis.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record Kochura et al.(US 2018/0075845 A1) teach: Provided are techniques for processing a query in a Q&A system and ranking search results based on speech pattern detection. In response to the query, search results comprising items from multiple items are identified. The search results are ranked based on a confidence score associated with each of the items from the multiple items. The confidence score is generated for each of the items by, detecting speech characteristics of the item, determining a hesitation level of the item based on the speech characteristics, and generating a confidence score based on the hesitation level. 
The other pertinent prior arts related to the fields are: US 20200229752 A1, COGNITIVE FUNCTION EVALUATION DEVICE, COGNITIVE FUNCTION EVALUATION SYSTEM, AND COGNITIVE FUNCTION EVALUATION METHOD; US 20180322961 A1, MEDICAL ASSESSMENT BASED ON VOICE; US 20180358009 A1, COGNITIVE AND INTERACTIVE SENSOR BASED SMART HOME SOLUTION; US 20150351680 A1, COGNITIVE EVENT PREDICTOR.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878.  The examiner can normally be reached on Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656